Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2019

                                       No. 04-19-00485-CV

                            Rob JENNINGS, III and El Veleno, Ltd.,
                                       Appellants

                                                 v.

                  Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                       Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 8,479
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on August 2, 2019. After no reporter’s record
was received, this court notified court reporter Cynthia M. Perez Lenz that the record was late
and set the record due by September 5, 2019. After the once-extended due date, the court
reporter filed a notification of late record requesting an extension of time to file the record until
October 5, 2019.
        The court reporter’s request is GRANTED. The reporter’s record is due to be filed with
this court by October 7, 2019. See id. R. 35.3(c) (limiting an extension in an ordinary appeal to
thirty days).
       If the reporter’s record is not filed with this court by October 7, 2019, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court